Citation Nr: 0304059	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  01-00 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for rheumatism.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had recognized guerilla service from May 1945 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO denied 
reopening claims for service connection for pulmonary 
tuberculosis, rheumatism, and malaria.

In May 2001, the Board denied the claim for malaria, but 
reopened and remanded the claims for service connection for 
tuberculosis and rheumatism.  The requested development has 
since been completed, and the case is before the Board for 
further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  Pulmonary tuberculosis was not present during service or 
manifested within three years after service.

3.  Rheumatism was not present during service or manifested 
within one year after service.




CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.370, 3.371, 3.374 (2002).

2.  Rheumatism was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A letter sent by the RO to the 
veteran in June 2001 specifically discussed the VA's duties 
under the VCAA.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has been afforded VA examinations in 
connection with his claims for service connection.  The 
record includes his service medical records and post service 
treatment records.  The veteran has declined a hearing.  A 
field examination has been conducted.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, or pulmonary tuberculosis is 
manifest within three years of service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).



Pulmonary tuberculosis shown by X-ray in active service.
    (a) When under consideration, all available service 
department films and subsequent films will be secured and 
read by specialists at designated stations who should have a 
current examination report and X-ray.  Resulting 
interpretations of service films will be accorded the same 
consideration for service-connection purposes as if 
clinically established, however, a compensable rating will 
not be assigned prior to establishment of an active condition 
by approved methods.  38 C.F.R. § 3.370(a).  

Presumptive service connection for tuberculous disease; 
wartime and service on or after January 1, 1947.
    (a) Pulmonary tuberculosis. (1) Evidence of activity on 
comparative study of X-ray films showing pulmonary 
tuberculosis within the 3-year presumptive period provided by 
Sec. 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods but service connection and 
evaluation may be assigned only from the date of such 
diagnosis or other evidence of clinical activity. (2) A 
notation of inactive tuberculosis of the reinfection type at 
induction or enlistment definitely prevents the grant of 
service connection under Sec. 3.307 for active tuberculosis, 
regardless of the fact that it was shown within the 
appropriate presumptive period.    
    (b) Pleurisy with effusion without obvious cause.  
Pleurisy with effusion with evidence of diagnostic studies 
ruling out obvious nontuberculous causes will qualify as 
active tuberculosis.  The requirements for presumptive 
service connection will be the same as those for tuberculous 
pleurisy.
    (c) Tuberculous pleurisy and endobronchial tuberculosis.  
Tuberculous pleurisy and endobronchial tuberculosis fall 
within the category of pulmonary tuberculosis for the purpose 
of service connection on a presumptive basis.  Either will be 
held incurred in service when initially manifested within 36 
months after the veteran's separation from service as 
determined under Sec. 3.307(a)(2).
    (d) Miliary tuberculosis.  Service connection for miliary 
tuberculosis involving the lungs is to be determined in the 
same manner as for other active pulmonary tuberculosis.  
38 C.F.R. § 3.371.

Effect of diagnosis of active tuberculosis.
    (a) Service diagnosis.  Service department diagnosis of 
active pulmonary tuberculosis will be accepted unless a board 
of medical examiners, Clinic Director or Chief, Outpatient 
Service certifies, after considering all the evidence, 
including the favoring or opposing tuberculosis and activity, 
that such diagnosis was incorrect.  Doubtful cases may be 
referred to the Chief Medical Director in Central Office.
    (b) Department of Veterans Affairs diagnosis. Diagnosis 
of active pulmonary tuberculosis by the medical authorities 
of the Department of Veterans Affairs as the result of 
examination, observation, or treatment will be accepted for 
rating purposes.  Reference to the Clinic Director or Chief, 
Outpatient Service, will be in order in questionable cases 
and, if necessary, to the Chief Medical Director in Central 
Office.
    (c) Private physician's diagnosis.  Diagnosis of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374.


III.  Background Information

As noted above, the veteran had recognized guerilla service 
from May 1945 to February 1946.  The veteran's service 
medical records do not contain any references to pulmonary 
tuberculosis or rheumatism.  The report of an examination 
conducted in September 1945 shows that his lungs were normal 
and there were no musculoskeletal defects.  An Affidavit for 
Philippine Army Personnel dated in September 1945 reflects 
that when completing the section pertaining to wounds and 
illnesses incurred, the veteran drew a line through that 
area.  

Similarly, the report of a medical examination conducted in 
January 1946 shows that the veteran gave a history of having 
malaria, but did not mention any other illnesses.  On 
physical examination, he had no musculoskeletal defects.  His 
lungs were normal, and an X-ray of his chest was interpreted 
as being negative for abnormality.  An Affidavit for 
Philippine Army Personnel dated in January 1946 shows that 
the veteran reported that he had no wounds or illness 
incurred in service. 

The veteran filed an original claim for disability 
compensation in March 1961.  On the form, he indicated that 
he was suffering from PTB which originated from malaria and 
other ailments he had contracted while on duty.  He also 
reported having rheumatism which was treated in the field in 
1944-45 time frame.  With respect to post service civilian 
treatment, he said that he had received treatment for his 
lungs and rheumatism from Dr. Vicente Sta. Maria from 1948 to 
present.  He did not report having been treated by any other 
doctor.    

In a statement dated in April 1961, PV stated that he knew 
the veteran personally in service and served in the same 
"outfit" with him.  He stated that he remembered the veteran 
going to the first aid station due to malaria and some minor 
sicknesses.  He noted the veteran was not so healthy at that 
time.  PV added he ran into the veteran in 1946 (following 
service), and that the veteran informed him he was going to a 
doctor for treatment of a high fever that he would get every 
morning and afternoon.  PV stated the veteran had told him he 
had spit up blood.  He stated he saw the veteran soon after 
this incident, at which time the veteran informed him he had 
tuberculosis which had gotten into his lungs.

In a statement dated in April 1961 from another person, FP, 
he stated he had served with the veteran during the veteran's 
recognized service and knew the veteran personally.  He 
stated that as the veteran's neighbor, he witnessed the 
veteran having high fevers in the morning and afternoon soon 
after the veteran was discharged from his recognized service.  
FP stated he had personal knowledge that the veteran was told 
he had rheumatism, which had been attributed to the veteran's 
Guerrilla service and saw the veteran in 1948, at which time, 
the veteran told him he had been diagnosed with tuberculosis.

In a May 1961 private medical record, Dr. Vicente N. Sta. 
Maria stated that he had seen the veteran in 1948 for a long, 
lingering cough with chest pain, slight elevation in 
temperature, and painful joints.  He stated that at the time, 
there was no available X-ray apparatus.  The physician 
further stated that in 1955, the veteran was able to have a 
fluoroscopy, which revealed pulmonary tuberculosis.  He 
diagnosed the veteran with pulmonary tuberculosis and 
rheumatism.

In a May 1961 rating decision, the RO denied service 
connection for pulmonary tuberculosis, rheumatism, and 
malaria, stating that the evidence of record was not 
sufficient to show that any chronic condition, such as 
pulmonary tuberculosis, rheumatism, and malaria, was incurred 
during service or within the regulatory period following 
discharge from service.

In the November 1961 decision, the Board stated that although 
it may have been possible that the veteran contracted malaria 
during service, the evidence did not disclose that any 
residual disability resulted therefrom.  As to pulmonary 
tuberculosis, the Board noted that the law required a 
diagnosis of pulmonary tuberculosis to be confirmed by x-ray 
or laboratory findings, and that the private physician's 
statement did not meet those criteria.  The Board determined 
that service connection for malaria, pulmonary tuberculosis, 
and rheumatism was not warranted because the evidence did not 
support a finding of incurrence in service or manifestations 
of such within the applicable presumption period.

Since that decision, the veteran has submitted a December 
1999 private medical record.  In the private medical record, 
the physician, Dr. Virginia B. Reyes Estrada, stated that she 
had treated the veteran on and off from 1947 until 1965 for 
pulmonary tuberculosis, rheumatism, anemia, being mentally 
disturbed, and congestive heart failure.  In a written 
statement dated in May 2000, the veteran reported that Dr. 
Reyes' clinical records were not available as they had 
already been destroyed. 

In his substantive appeal dated in January 2001, the veteran 
asserted that service connection is warranted for pulmonary 
tuberculosis and rheumatism, as he incurred these diseases in 
service or within the applicable presumption period.

As was noted above, the Board reopened the veteran's claims 
in May 2001, and remanded them for further development.  

An affidavit dated in June 2001 from Conchita Sanchez 
Alborida shows that she said that she was an herbalist and 
had treated people for almost 25 years.  She said that the 
veteran came to her place for treatment of his bronchial 
ailments for which he had long been suffering.  In a follow-
up letter which she submitted later, she specified that the 
period of treatment was between 1967 and 1980.

Additional evidence which was obtained also includes recent 
medical treatment records.  For example, an X-ray report 
dated in October 1997 shows that the veteran had minimal PTB, 
bilateral, activity undetermined.  He also had pulmonary 
emphysematous changes.  A letter dated in August 2001 from 
Jose Alfonso Publica, M.D, shows that the veteran was treated 
for symptoms of slowly progressing easy fatigability, and a 
chronic cough for more than 5 consecutive years.  It was 
noted that he had a significant smoking history.  The 
clinical assessment was chronic obstructive pulmonary disease 
predominantly emphysema and pulmonary tuberculosis.  None of 
the recent treatment records contain any indication that 
either the veteran's tuberculosis or arthritis is related to 
service.

The report of a VA field examination dated in September 2001 
shows that the VA operative took the veteran's deposition in 
August 2001.  The veteran said that he developed fever and 
malaria in service, and found out after service from Dr. Sta. 
Maria and Dr. Estrada that he had PTB and rheumatism.  

The field examination report also shows that the operative 
interviewed Dr. Reyes.  She reported that she was 87 years 
old.  She passed her medicine board examination in May 1940, 
and had a specialty of generalized medicine.  She had been a 
company physician from 1949 to 1972.  When asked whether she 
knew the veteran, she stated that she could no longer recall 
him.  She also could not recollect whether she treated him 
from 1947 to 1965.  When the letter dated in December 1999 
was shown to her and she was asked to confirm whether the 
signature was her true and customary signature, she could not 
confirm that because she had so many signatures.  She also 
disclosed that the form was not typed by her, but was instead 
brought to her for her signature.  She recounted that during 
1999 or thereabouts, many people came to her house claiming 
that they were her patients and requested her to sign medical 
certifications that they brought.  She said that she signed 
the certificate not based on medical records, but based on 
the statements of the persons.  She had no medical records as 
all her records had been disposed of.  

The report of a pulmonary tuberculosis examination conducted 
by the VA in May 2002 shows that the veteran reported having 
active service from October 1942 to February 1946.  He 
reported developing a chronic cough in 1946 and was on herbal 
medicines.  In 1948 he reportedly consulted Dr. Sta. Maria 
and said that he was given an unrecalled medication with poor 
compliance.  In 1955 a fluoroscopy was done which revealed 
mild PTB.  It was also noted that he had a history of smoking 
a pack of cigarettes a day for fifty years.  Following 
examination, the diagnoses were (1) PTB minimal, activity 
undetermined due to poor compliance to Anti TB regime, PTB 
noted in 1948 but not documented, and (2) COPD.  

The report of an examination of the veteran's joints 
conducted in May 2002 shows that the veteran claimed to have 
joint pains, knee pains and back pains since 1946.  He said 
that in 1948 he consulted an MD and was told he had 
rheumatism.  Following physical examination, the VA diagnoses 
were degenerative osteoarthritis and osteoporosis.  

A VA medical opinion dated in August 2002 contains the 
following comments:

This is a case of a 75-year-old veteran, claiming 
service connection for pulmonary tuberculosis and 
rheumatism.  

Upon review of medical history and records, there 
was no documented record of pulmonary tuberculosis 
and rheumatism, which could tell us that 
tuberculosis was incurred during active service.  
[A VA rating decision] done May 1961 denied service 
connection for PTB due to insufficient records.  

It is quite difficult to establish whether the 
Pulmonary TB was first incurred during active 
service, since the symptoms of chronic cough can be 
symptoms of other pulmonary problem other than PTB.  
Since the veteran was a heavy smoker, he may at 
that time be also having bronchitis that could 
explain his symptoms of coughing.  Whether 
tuberculosis was incurred or contracted during 
service and the disease only manifested itself 
after discharge is also very likely, and very 
possible.  Because one may contract a pulmonary 
tuberculosis infection but may only manifest the 
disease in a later date, but of course this is 
difficult to establish unless documented.

The claim for rheumatism is very unlikely.  
Rheumatoid arthritis is a debilitating and systemic 
disease, if the veteran claims to have this by this 
time he may have the signs of the disease.  
Presently, what he has are degenerative arthritis 
which can be due to old age, but whether his 
arthritis stems back during active service is also 
very difficult to establish.  

IV.  Analysis

A.  Entitlement To Service Connection For Pulmonary 
Tuberculosis.

As was noted above, the veteran's service medical records are 
negative for indications of tuberculosis.  On the contrary, 
they indicate that he had no problems with his lungs and 
chest.  Thus, the service medical records weigh against the 
claim.  

The Secretary has prescribed regulations with respect to the 
nature and extent of proof and evidence needed to establish 
service connection for pulmonary tuberculosis.  38 C.F.R. §§ 
3.370, 3.371, 3.372, 3.374, 3.375, and 3.378. See Tubianosa 
v. Derwinski, 3 Vet. App. 181, 184 (1992) (finding these 
regulatory provisions legitimately prescribed by the 
Secretary pursuant to and within the authority of 38 U.S.C. § 
501(a)(1)).  The veteran has presented medical opinions from 
doctors purporting to have treated him for tuberculosis 
within the three year presumptive period, but the Board finds 
these opinions to be suspect and inadequate under the 
applicable regulations.  Regarding the opinion from Dr. Sta. 
Maria, the Board notes that attempts to obtain the medical 
records of the treatment described by Dr. Sta Maria have 
failed.  The opinion that the veteran had tuberculosis within 
the presumptive period does not satisfy the requirements of 
38 C.F.R. § 3.374 as no X-rays were taken at that time.  
There is no clinical data or other rationale to support his 
opinion; nor is there anything otherwise in the record that 
would give it substance.  Therefore, the opinion is 
essentially unsupported.  See Bloom v. West, 12 Vet. App. 185 
(1999). 

Regarding the opinion from Dr. Reyes, the Board notes that 
the proposition that Dr. Reyes treated the veteran during the 
presumptive period after service is contradicted by the 
veteran's own claim in 1961 in which he only reported having 
been treated by Dr. Sta. Maria.  In addition, the field 
interview revealed that the letter from Dr. Reyes was highly 
questionable as it was not based on Dr. Reyes' records or 
recollections, but instead based simply on an account given 
by the veteran.  The fact that the veteran's own account of 
the etiology of his disability was recorded in this medical 
report is not sufficient to support the claim.  In LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Finally, with respect to the VA opinion of August 2002, the 
Board notes that the examiner indicated that it was "very 
likely, and very possible" that tuberculosis could be 
contracted in service and only manifested after discharge.  
However, this opinion was based on the history of the veteran 
having had a chronic cough immediately after service.  Such a 
history is not supported by any objective medical evidence 
such as contemporaneous records.  An opinion based on an 
inaccurate history has essentially no probative value.  See 
Kightly v. Brown, 6 Vet. App. 200 (1994).  

For the foregoing reasons, the Board finds that pulmonary 
tuberculosis was not present during service or manifested 
within three years after service.  Accordingly, the Board 
concludes that pulmonary tuberculosis was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.

B.  Entitlement To Service Connection For Rheumatism.

The veteran's service medical records do not contain any 
references to rheumatism or any symptoms which could be 
interpreted as reflecting the presence of any disorder of the 
joints.  There is also no medical evidence from within a year 
after service.  The veteran reportedly was treated for 
rheumatism by Dr. Sta. Maria in 1948, but that would have 
been more than a year after separation.  Also, for the 
reasons explained above, the statement by Dr. Reyes that the 
veteran was treated for rheumatism in 1947 amounts to nothing 
more than the veteran's own account of the etiology of his 
disability and is not sufficient to support the claim.  

The veteran has not presented any medical opinion showing 
that his claimed rheumatism is related to service.  The VA 
opinion weighs against his claim.  The veteran's own opinion 
is not enough to support the claim as the Court has held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

For the foregoing reasons, the Board finds that rheumatism 
was not present during service or manifested within one year 
after service.  Accordingly, the Board concludes that 
rheumatism was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.


ORDER

1.  Service connection for pulmonary tuberculosis is denied.

2.  Service connection for rheumatism is denied.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

